             Case 4:19-cr-00547-BSM Document 33 Filed 04/20/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       No. 4:19CR00547 BSM
                                               )
JERRIC HALL                                    )

                                 MOTION TO REVOKE BOND

        The United States by and through Cody Hiland, United States Attorney for the Eastern

District of Arkansas, and Benecia B. Moore, Assistant United States Attorney for said district, for

its motion to revoke bond, states:

        1.       The defendant was placed on pretrial release supervision on November 13, 2019.

As part of his conditions of release, the defendant is to live with a third-party custodian – Rhonda

Pieroni. In addition, the defendant was ordered to have no contact with Kirsten Farnam.

        2.       On April 15, 2020, the defendant turned himself in to the Maumelle Police Department

on a warrant for Violation of an Order of Protection as evidenced by the Maumelle Police Department’s

Incident Report No. 20-344-OF. This case is pending in Maumelle District Court. According to this

report, the third-party custodian, Rhona Pieroni, the defendant, and Kirsten Farnam, the protected

person in the protection order, all reside at 3 Coronado Cove, Maumelle, Arkansas 72113, which is the

defendant’s approved residence. The supervising U.S. Probation Officer spoke to Ms. Pieroni, who

denied any knowledge of the defendant having contact with Ms. Farnam and advised she does not want

the defendant to return to her residence.

        3.       The defendant was released from custody on or around April 17, 2020, and is back

residing with Ms. Pieroni.

        WHEREFORE, the United States requests that a summons be issued for the defendant and

that he appear before the Court and show cause why his bond should not be revoked.


                                                   1
Case 4:19-cr-00547-BSM Document 33 Filed 04/20/20 Page 2 of 2



                                  Respectfully submitted,

                                  CODY HILAND
                                  UNITED STATES ATTORNEY

                                  By: BENECIA MOORE
                                  Assistant U.S. Attorney
                                  Bar Number 2006050
                                  P.O. Box 1229
                                  Little Rock, AR 72203
                                  501-340-2600
                                  Benecia.Moore@usdoj.gov




                              2
